Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 08/01/2022.

The application has been amended as follows:
CLAIMS:
Claims 9, 10 and 13 are cancelled.

1. (Currently Amended) A process for manufacturing a turbomachine part coated with a thermal barrier, the process comprising:
manufacturing the part by additive manufacturing;
electrophoretic depositing on the part of a layer comprising particles of a ceramic material, the electrophoretic depositing comprising dispersing the particles of the ceramic material in a sol-gel precursor monomer of said ceramic material which is liquid and polymerizing said sol-gel precursor monomer of said ceramic material to form said ceramic material; and 
consolidating the layer by heat treatment in order to obtain a ceramic coating to form at least part of the thermal barrier, wherein a surface roughness of the ceramic coating is less than a surface roughness of an outer surface of the part on which the ceramic coating is formed.

14. (Currently Amended) The process according to claim [[13]] 1, wherein a maximum profile height Rmax of the surface roughness of the outer surface of the part is greater than or equal to 50 µm and a maximum profile height Rmax of the surface roughness of the ceramic coating is less than or equal to 20 µm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or fairly suggest the step of forming the ceramic thermal barrier coating by electrophoretic depositing on the part of a layer comprising particles of a ceramic material, the electrophoretic depositing comprising dispersing the particles of the ceramic material in a sol-gel precursor monomer of said ceramic material which is liquid and polymerizing said sol-gel precursor monomer of said ceramic material to form said ceramic material in combination with the rest of the claim limitation, as convincingly argued by the Applicant in the Declaration filed 07/27/2022 (see Remarks, page 2, last full paragraph and paragraph bridging pages 2-3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        08/01/2022